Opinion issued May 8, 2003









In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-01-00620-CV
____________

HORACIO BARRIOS, Appellant

V.

ENTERPRISE LEASING COMPANY OF HOUSTON, Appellee




On Appeal from the County Civil Court at Law No. 3
Harris County, Texas
Trial Court Cause No. 702,379




DISSENTING  OPINION
            I respectfully dissent.  “All losses” means all losses.
 
 
                                                                                  Terry Jennings
                                                                                  Justice

Panel consists of Justices Hedges, Keyes, and Evans.


En banc consideration was requested.  Tex. R. App. P. 41.2(c).

A majority of the Court voted to grant en banc consideration.

The en banc Court consists of Chief Justice Radack and Justices Hedges, Taft,
Nuchia, Jennings, Keyes, Alcala, Hanks, Higley, and Evans.

Justice Keyes, writing for the majority of the en banc Court, joined by Justices Taft,
Alcala, Higley, and Hanks.

Justice Evans concurring.

Justice Hedges, dissenting, joined by Chief Justice Radack and Justices Nuchia and
Jennings.

Justice Jennings, dissenting.